Citation Nr: 1759134	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral peripheral neuropathy of the lower extremities. 

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned during a September 2016 hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the Veteran's claim for service connection for bilateral peripheral neuropathy of the lower extremities was denied.

2.  No notice of agreement (NOD) was filed and no further evidence was added to the claims file for one year after the January 2010 rating decision was mailed.

3.  Since the January 2010 rating decision, the Veteran has submitted evidence in support of his claim for service connection for bilateral peripheral neuropathy of the lower extremities which is not cumulative or duplicative and had not previously been submitted to either the RO or the Board. 


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying service connection for bilateral peripheral neuropathy of the lower extremities is final.  38 U.S.C. § 7105(c)(2012); 38 C.F.R. § 20.302 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral peripheral neuropathy of the lower extremities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision of January 2010 denied service connection for bilateral peripheral neuropathy of the lower extremities.  As no NOD was filed and no evidence submitted within one year after the January 2010 rating decision was mailed, the rating decision became final. 

In January 2010, the record did not contain a diagnosis of or treatment for peripheral neuropathy.  The primary reason given for denying the Veteran's claim for service connection for bilateral peripheral neuropathy of the lower extremities, in both the January 2010 and November 2012 rating decisions, was the lack of a diagnosis for this condition.  However, the Veteran has now submitted treatment records, as well as a note from his private physician, confirming that he has been diagnosed with peripheral neuropathy of the lower extremities and has been treated for it for several years.  The Board finds that this evidence is new, in that it has not been previously submitted to either the RO or the Board.  The Board finds that it is material, as it directly shows that the Veteran has a currently diagnosed disability.  Because the Veteran has submitted new and material evidence supporting his claim of service connection for bilateral peripheral neuropathy of the lower extremities, reopening this claim is warranted.  The claim itself will be addressed in the remand section below. 
ORDER

The application to reopen the claim for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted.  The claim is granted to this extent only.


REMAND

This appeal is REMANDED for the following action:

1.  The file contains VA treatment records through September 2016.  Obtain up-to-date VA treatment records from that date.  

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Arrange to have the Veteran scheduled for a VA examination to determine the nature and cause of his bilateral lower extremity disability. The claims file should be made available for review.

The examiner should clearly identify all current disabilities of the lower extremities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

With respect to peripheral neuropathy, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability developed to a compensable degree (having "mild" symptoms) before May 1972.

In rendering these opinions, the examiner is instructed to consider and discuss the lay statements of both the Veteran and his Spouse and to consider their descriptions of the Veteran's symptoms to be credible.  

The examiner should set forth in a report all examination findings along with complete rationale for the conclusions reached.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


